UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance By John Hancock Asset Management, a division of Manulife Asset Management (US) LLC and Analytic Investors, LLC Dividend-paying securities posted mixed results during the 12-month period ended October 31, 2013. Preferred securities posted modest gains, but significantly lagged U.S. common stocks. In contrast, utilities sector common stocks fared very well, bolstered in large measure by yield-hungry investors’ renewed appetite for common stocks. For the period, John Hancock Tax-Advantaged Dividend Income Fund returned 7.28% at closing net asset value (NAV) and 2.37% at closing market price. The difference in the fund’s performance at NAV and its performance at market price stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the fund’s NAV at any time. By comparison, the group of preferred stock closed-end diversified equity dividend funds tracked by UBS Securities LLC returned an average of 20.57% at closing NAV and 20.81% at closing market price. For the same 12-month period, the Bank of America Merrill Lynch Preferred Stock DRD-Eligible Index and the S&P MidCap 400 Utilities Index —which represent portions of the fund’s strategy—returned –2.66% and 24.67%, respectively. During the period, small- and mid-cap utilities stocks—which dominate the S&P 400 MidCap Utilities Index—outpaced their larger-cap counterparts, in which the fund had relatively more exposure. Furthermore, our goal of maintaining a diversified portfolio meant the fund was less concentrated in the best performers of the index. Together, these factors curtailed the fund’s performance relative to the index. Some of the fund’s best-performing holdings were the common stocks of OGE Energy Corp., Spectra Energy Corp., and ONEOK, Inc., all of which benefited from rising revenue and earnings growth stemming from the emerging shale gas industry. The performance of some low-coupon preferred securities, including Interstate Power & Light Company and PPL Capital Funding, Inc. were some of the fund’s worst performers. In contrast, some older, comparatively high-coupon holdings did better, including Wells Fargo & Company, Deutsche Bank Contingent Capital Trust III, and a holding in Duquesne Light Company. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Tax changes – In prior years, certain dividends paid by the fund were generally taxed to individuals at a rate of 15%. For tax years beginning after December 31, 2012, the maximum income tax rate for individuals with respect to such dividend income has increased to 20%. In addition, for those tax years, an additional 3.8% Medicare tax applies to such dividend income, for a total maximum rate of 23.8%. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focussed on one sector may fluctuate more widely than investments across sectors. 6 Tax-Advantaged Dividend Income Fund | Annual report Portfolio summary Top 10 Issuers (27.4% of Total Investments on 10-31-13) Deutsche Bank 3.0% Integrys Energy Group, Inc. 2.8% MetLife, Inc. 2.9% Spectra Energy Corp. 2.8% PPL Corp. 2.9% Interstate Power & Light Company 2.6% Wells Fargo & Company 2.9% Northeast Utilities 2.4% ONEOK, Inc. 2.8% SCE Trust 2.3% Sector Composition Utilities 53.9% Telecommunication Services 6.5% Financials 32.4% Industrials 0.2% Energy 6.9% Short-Term Investments 0.1% 1 As a percentage of total investments on 10-31-13. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Advantaged Dividend Income Fund 7 Fund’s investments As of 10-31-13 Shares Value Common Stocks 77.5% (50.2% of Total Investments) (Cost $457,583,128) Energy 10.6% Oil, Gas & Consumable Fuels 10.6% Apache Corp. 71,182 6,320,962 BP PLC, ADR (Z) 187,500 8,718,750 Chevron Corp. (Z) 40,000 4,798,400 ConocoPhillips (Z) 120,000 8,796,000 Royal Dutch Shell PLC, ADR 79,000 5,266,140 Spectra Energy Corp. (Z) 930,000 33,080,100 Total SA, ADR (Z) 250,000 15,295,000 Telecommunication Services 4.6% Diversified Telecommunication Services 2.8% AT&T, Inc. (Z) 400,000 14,480,000 Verizon Communications, Inc. (Z) 140,000 7,071,400 Wireless Telecommunication Services 1.8% Vodafone Group PLC, ADR (Z) 385,000 14,175,700 Utilities 62.3% Electric Utilities 26.1% American Electric Power Company, Inc. (Z) 590,000 27,635,600 Duke Energy Corp. (Z) 310,000 22,236,300 Entergy Corp. 204,500 13,235,240 FirstEnergy Corp. (Z) 630,000 23,858,100 Northeast Utilities (Z) 657,500 28,200,175 OGE Energy Corp. 670,000 24,723,000 PPL Corp. 455,000 13,936,650 The Southern Company (Z) 375,000 15,341,250 UIL Holdings Corp. (C) 510,000 19,645,200 Xcel Energy, Inc. (Z) 470,000 13,564,200 Gas Utilities 8.9% AGL Resources, Inc. 100,550 4,812,323 Atmos Energy Corp. 605,000 26,783,350 Northwest Natural Gas Company (Z) 85,000 3,691,550 ONEOK, Inc. (C) 600,000 33,900,000 Multi-Utilities 27.3% Alliant Energy Corp. (Z) 160,000 8,355,200 Ameren Corp. (Z) 555,000 20,079,900 8 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Shares Value Multi-Utilities (continued) Black Hills Corp. (Z) 545,000 $27,642,400 Dominion Resources, Inc. (Z) 420,000 26,775,000 DTE Energy Company (Z) 265,000 18,322,100 Integrys Energy Group, Inc. (Z) 485,000 28,459,800 National Grid PLC, ADR (Z) 230,000 14,473,900 NiSource, Inc. 785,000 24,743,200 Public Service Enterprise Group, Inc. (Z) 200,000 6,700,000 TECO Energy, Inc. 500,000 8,585,000 Vectren Corp. (Z) 780,000 27,237,600 Preferred Securities 76.2% (49.4% of Total Investments) (Cost $616,427,383) Financials 50.0% Capital Markets 8.1% Morgan Stanley, 7.125% 300,000 7,785,000 State Street Corp., 5.250% (Z) 1,000,000 21,830,000 The Bank of New York Mellon Corp., 5.200% (Z) 455,000 9,473,100 The Goldman Sachs Group, Inc., 5.950% 810,000 18,144,000 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 215,000 5,246,000 Commercial Banks 19.3% Barclays Bank PLC, Series 3, 7.100% (Z) 30,000 756,000 Barclays Bank PLC, Series 5, 8.125% (Z) 505,000 12,882,550 BB&T Corp. (Callable 11-1-17), 5.200% 480,000 9,696,000 BB&T Corp. (Callable 6-1-18), 5.200% 263,900 5,330,780 BB&T Corp., 5.625% 520,000 11,024,000 HSBC Holdings PLC, 8.000% (C) 325,000 8,888,750 HSBC Holdings PLC, 8.125% (Z) 50,000 1,286,500 HSBC USA, Inc., 6.500% 19,500 477,750 PNC Financial Services Group, Inc., 5.375% (C) 470,000 9,935,800 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 40,000 1,015,200 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 855,000 17,100,000 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 277,000 7,437,450 Santander Finance Preferred SA, Series 1, 6.410% (Z) 15,500 366,575 Santander Holdings USA, Inc., Series C, 7.300% 111,610 2,798,063 U.S. Bancorp, 5.150% (C) 855,000 18,271,350 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 305,000 8,180,100 Wells Fargo & Company, 8.000% 1,207,000 34,327,080 Consumer Finance 2.6% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 690,000 16,649,700 SLM Corp., Series A, 6.970% (Z) 74,000 3,480,220 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 9 Shares Value Diversified Financial Services 14.8% Bank of America Corp., 6.375% (Z) 139,000 $3,320,710 Bank of America Corp., 6.625% (Z) 355,000 8,910,500 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 230,000 5,540,700 Citigroup, Inc., Depositary Shares, Series AA, 8.125% 270,400 8,001,136 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 282,000 6,804,660 Deutsche Bank Contingent Capital Trust II, 6.550% (C) 310,000 7,768,600 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 797,893 21,184,059 ING Groep NV, 6.200% (Z) 109,100 2,537,666 ING Groep NV, 7.050% (Z) 150,000 3,747,000 JPMorgan Chase & Company, 5.450% 220,000 4,727,800 JPMorgan Chase & Company, 5.500% 970,000 21,039,300 RBS Capital Funding Trust VII, 6.080% (Z) 983,000 21,527,700 Insurance 4.9% Aegon NV, 6.500% 91,512 2,219,166 MetLife, Inc., Series B, 6.500% (Z) 1,410,000 35,052,600 Prudential Financial, Inc., 5.750% 40,000 900,800 Real Estate Investment Trusts 0.2% Ventas Realty LP, 5.450% 63,000 1,423,800 Thrifts & Mortgage Finance 0.1% Federal National Mortgage Association, Series S (I) 60,000 426,600 Industrials 0.3% Machinery 0.3% Stanley Black & Decker, Inc., 5.750% 118,000 2,643,200 Telecommunication Services 5.4% Diversified Telecommunication Services 3.6% Qwest Corp., 6.125% 730,000 15,403,000 Qwest Corp., 7.375% (Z) 366,000 9,168,300 Qwest Corp., 7.500% (Z) 120,000 3,026,400 Wireless Telecommunication Services 1.8% Telephone & Data Systems, Inc., 5.875% 325,000 6,922,500 Telephone & Data Systems, Inc., 6.625% 25,000 609,250 Telephone & Data Systems, Inc., 6.875% (Z) 243,000 5,955,930 United States Cellular Corp., 6.950% (Z) 30,000 738,600 Utilities 20.5% Electric Utilities 18.2% Alabama Power Company, Class A, 5.300% (C) 197,550 4,913,069 Duke Energy Corp., 5.125% 240,000 5,114,400 Duquesne Light Company, 6.500% 427,000 21,350,000 Entergy Arkansas, Inc., 4.560% 9,388 889,807 Entergy Arkansas, Inc., 6.450% 135,000 3,277,976 10 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Shares Value Electric Utilities (continued) Entergy Mississippi, Inc., 4.920% 8,190 $785,728 Entergy Mississippi, Inc., 6.250% 197,500 4,678,281 Gulf Power Company, 5.600% 72,889 6,535,490 Interstate Power & Light Company, 5.100% 1,440,000 31,161,600 Mississippi Power Company, 5.250% 267,500 6,642,025 NextEra Energy Capital Holdings, Inc., 5.000% 86,000 1,636,580 NextEra Energy Capital Holdings, Inc., 5.125% 56,000 1,094,240 NextEra Energy Capital Holdings, Inc., 5.700% (Z) 215,000 4,646,150 PPL Capital Funding, Inc., 5.900% 955,000 20,551,600 SCE Trust I, 5.625% 100,000 2,132,000 SCE Trust II, 5.100% (Z) 1,290,000 25,593,600 Multi-Utilities 2.3% BGE Capital Trust II, 6.200% (Z) 248,318 6,034,127 DTE Energy Company, 5.250% (Z) 160,000 3,336,000 DTE Energy Company, 6.500% (Z) 160,000 3,884,800 Integrys Energy Group, Inc., 6.000% 197,000 4,769,370 Maturity Rate (%) date Par value Value Corporate Bonds 0.4% (0.3% of Total Investments) (Cost $3,000,000) Utilities 0.4% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 $3,000,000 3,135,000 Par value Value Short-Term Investments 0.2% (0.1% of Total Investments) (Cost $1,336,000) Repurchase Agreement 0.2% Repurchase Agreement with State Street Corp. dated 10-31-13 at 0.000% to be repurchased at $1,336,000 on 11-1-13, collateralized by $1,380,000 U.S. Treasury Notes, 0.625% due 8-31-17 (valued at $1,366,200, including interest) $1,336,000 1,336,000 Total investments (Cost $1,078,346,511) † 154.3% Other assets and liabilities, net (54.3%) Total net assets 100.0% The percentage shown for each investment category is the total value the category as a percentage of the net assets of the fund. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 11 Notes to Schedule of Investments ADR American Depositary Receipts LIBOR London Interbank Offered Rate (C) All or a portion of this security is segregated as collateral for options overlay. Total collateral value at 10-31-13 was $98,338,749. (I) Non-income producing security. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (Z) A portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 10-31-13 was $604,363,672. † At 10-31-13, the aggregate cost of investment securities for federal income tax purposes was $1,085,732,810. Net unrealized appreciation aggregated $110,686,468, of which $170,149,404 related to appreciated investment securities and $59,462,936 related to depreciated investment securities. 12 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $1,078,346,511) $1,196,419,278 Cash segregated at custodian for swapcontracts 1,920,000 Dividends and interestreceivable 2,176,818 Swap contracts, atvalue 4,398 Other receivables and prepaidexpenses 23,171 Totalassets Liabilities Due tocustodian 138,751 Credit facility agreementpayable 418,900,000 Payable for fund sharesrepurchased 1,625,226 Written options, at value (Premium received $2,043,513) 2,143,200 Swap contracts, atvalue 2,239,281 Interestpayable 235,030 Payable toaffiliates Accounting and legal servicesfees 36,394 Trustees’fees 5,156 Other liabilities and accruedexpenses 70,587 Totalliabilities Netassets Net assets consistof Paid-incapital $701,507,608 Undistributed net investmentincome 5,246,083 Accumulated net realized gain (loss) on investments, written options and swapagreements (47,341,848) Net unrealized appreciation (depreciation) on investments, written options and swapagreements 115,738,197 Netassets Net asset value pershare Based on 37,541,388 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $20.65 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-13 This Statement of operations summarizes the fund’s investment income earned, expenses incurred in operating the fund and net gains (losses) for the period stated. Investmentincome Dividends $61,417,519 Interest 188,219 Less foreign taxeswithheld (128,505) Total investmentincome Expenses Investment managementfees 8,895,746 Accounting and legal servicesfees 270,132 Transfer agentfees 24,202 Trustees’fees 63,503 Printing andpostage 79,500 Professionalfees 112,291 Custodianfees 87,034 Registration and filingfees 7,860 Stock exchange listingfees 30,145 Interestexpense 2,838,547 Other 21,254 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 47,143,447 Writtenoptions (14,884,267) Swapcontracts (1,460,866) Change in net unrealized appreciation (depreciation)of Investments (30,640,304) Writtenoptions (596,522) Swapcontracts 1,489,982 Net realized and unrealizedgain Increase in net assets fromoperations 14 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 10-31-13 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $49,047,019 $45,156,951 Net realizedgain 30,798,314 2,223,674 Change in net unrealized appreciation(depreciation) (29,746,844) 80,812,127 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (44,599,437) (44,602,470) From Fund sharetransactions Repurchased (3,496,915) — Totalincrease Netassets Beginning ofyear 773,147,903 689,557,621 End ofyear Undistributed net investmentincome Shareactivity Sharesoutstanding Beginning ofyear 37,734,746 37,734,746 Sharesrepurchased (193,358) — End ofyear See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-13 Cash flows from operating activities Net increase in net assets from operations $50,098,489 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (289,733,503) Long-term investments sold 269,509,124 Decrease in short-term investments 1,750,000 Decrease in cash segregated at custodian for swap contracts 1,160,000 Decrease in receivable for investments sold 1,636,838 Decrease in dividends and interest receivable 161,522 Increase in unrealized appreciation/depreciation of swap contracts (1,489,982) Decrease in other receivables and prepaid expenses 48,777 Decrease in payable for investments purchased (955,600) Increase in payable for written options 2,030,510 Decrease in payable to affiliates (30,429) Decrease in other liabilities and accrued expenses (37,426) Increase in due to custodian 138,751 Decrease in interest payable (10,029) Net change in unrealized (appreciation) depreciation on investments 30,640,304 Net realized gain on investments (47,143,447) Net cash provided by operating activities Cash flows from financing activities Borrowings from credit facility agreement payable $28,600,000 Repurchase of common shares (3,496,915) Distributions to common shareholders (44,599,437) Increase in payable for fund shares repurchased 1,625,226 Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period — Supplemental disclosure of cash flow information Cash paid for interest 16 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 1 12-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 1.30 1.20 1.20 1.10 0.88 1.13 Net realized and unrealized gain (loss) oninvestments 0.03 2.20 1.60 3.69 0.56 (7.07) Distributions to Auction Preferred Shares (APS)* — (0.15) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.18) (1.18) (1.12) (1.09) (0.83) (0.99) From net realizedgain — (0.15) From tax return ofcapital — (0.23) (0.44) Totaldistributions Anti-dilutive impact of repurchaseplan 0.01 3 — 0.01 3 0.01 3 0.01 3 0.16 3 Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 6 Total return at market value (%) 4 6 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $775 $773 $690 $630 $493 $480 Ratios (as a percentage of average net assets): Expenses beforereductions 1.59 1.65 1.77 7 2.03 2.26 8 2.29 Expenses net of fee waivers andcredits 9 1.59 1.62 1.56 7 1.86 2.01 8 1.99 Net investmentincome 6.29 6.19 6.98 7.37 9.44 8 7.02 Portfolio turnover (%) 23 12 16 20 21 29 Seniorsecurities Total debt outstanding end of period (in millions) (Note 8) $419 $390 $344 $311 $253 $267 Asset coverage per $1,000 ofdebt 10 $2,850 $2,981 $3,005 $3,030 $2,946 $2,797 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 17 * Auction Preferred Shares(APS). 1 For the ten-month period ended 10-31-09. The fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 The repurchase plan was completed at an average repurchase price of $18.09, $15.28, $13.80, $10.29 and $14.92, respectively, for 193,358 shares, 276,671 shares, 302,900 shares, 173,600 shares and 3,589,570 shares, respectively. The repurchases for the periods ended 10-31-13, 10-31-11, 10-31-10, 10-31-09 and 12-31-08 were $3,496,915, $4,227,969, $4,178,919, $1,786,938 and $53,556,991, respectively, and had a $0.01, $0.01, $0.01, $0.01 and $0.16 NAV impact,respectively. 4 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Includes non-recurring litigation fees which represent 0.02% and 0.14% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average netassets. 8 Annualized. 9 Expenses net of fee waivers and credits excluding interest expense were 1.23%, 1.17%, 1.03%, 1.22%, 1.14% (annualized) and 1.12% for the periods ended 10-31-13, 10-31-12, 10-31-11, 10-31-10, 10-31-09 and 10-31-08,respectively. 10 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end. As debt outstanding changes, the level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. 18 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Tax-Advantaged Dividend Income Fund (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p
